DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020 has been entered.

This is the Non-Final Office Action in response to the Amendment filed on October 30, 2020 for Application, title: “Method For Financial Fraud Prevention Through User-Determined Regulations”.

Status of the Claims
By the 10/30/2020 Response, claims 1-2, 4, 7-9, 13, 15-18, and 20-21 have been amended, no claim has been cancelled or added.  Claims 10 and 14 were previously cancelled.  Accordingly, claims 1-9, 11-13, and 15-22 remain pending in the application and have been examined.

Priority
The Application was filed 06/20/2016 and claims the benefit of US Provisional Application No. 62/182,297 filed 06/19/2015.  For the purpose of examination, the 06/19/2015 is considered to be the effective filing date.

Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed to the application.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The 
Step 1:
Claims 1-9, 11-13, 15, and 21-22 recite a method for financial fraud prevention through user-determined rules/regulations in order to authorize and validate transactions.  Claims 16-20 recite a remote server with the elements and limitations comparable to method claims 1-9, 11-13, and 21-22.  Thus, the claims are directed to a process and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method comprising:  receiving, by a remote server from a user device associated with a first user account, user input associated with a physically possible speed threshold; receiving, by a remote server from a computing device, a first transaction request corresponding to a first user account, the first transaction request comprising a first transaction time and a first transaction location; identifying, by the remote server, a previous transaction request corresponding to the first user account, the previous transaction request comprising a previous transaction time and a previous transaction location; computing, by the remote server, a user speed to depart from the previous transaction location at the previous transaction time and to arrive at the first transaction location at the first transaction time; determining, by the remote server, whether the user speed meets the physically possible speed threshold; and responsive to determining that the user speed does not meet the physically possible speed threshold; and responsive to determining that the user speed does not meet the physically possible speed threshold, transmitting, by the remote server to the computing device, first data to prevent the first transaction request.
In summary, the claim recites a method for financial fraud prevention by receiving user input associated with a physically possible speed threshold, receiving the first transaction time/location, identifying the previous transaction time/location, computing the user speed to arrive at the first transaction location at the first transaction time, determining whether the user speed meets a physically possible speed threshold, and transmitting the first data to prevent the first transaction request if the determined user speed does not meet the threshold.  The claim recites a method for financial fraud prevention using the remote server to compute the user speed to arrive at the first transaction location at the first traction time based on the user information input in order to determine whether the user speed meets the physically possible speed threshold, and transmit the first data to prevent the first transaction request if the determined user speed does not meet the threshold.  Thus, the claim recites a method for financial fraud prevention through user-determined rules (i.e., speed, time, and location) in order to authorize and validate transactions (see Publication, paragraph 2).
The claim steps, such as receiving user input associated with speed threshold, receiving the first transaction time/location, identifying the previous time/location, computing and determining whether the user speed meets the threshold, and transmitting data to prevent the transaction request if the user speed does not meet the threshold, correspond to the concept of collecting and comparing information (receiving possible speed threshold from user, receiving and identifying the first transaction time/location and the previous time/location) and analyze the information (computing mitigating risk) which is a method of organizing human activity.  The mere nominal recitation of generic computer components (remote server, computing device) over a generic communication network do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Claim 16 recites a remote server and a computing device with elements and limitations similar to those discussed with respect to claim 1.  Therefore, this claim is also directed to an abstract idea.
Step 2A, Prong 2:
The claim recite the additional elements including a remote server and a computing device (see claims 16-20) all are the general purpose computer elements as described in Applicant’s Publication (see paragraphs 31-32 and Figures 1-2).  Applicant’s Publication does not describe how these computer elements are different from the general computer components.  Thus, when viewed as a whole, the claims do no more than utilizing a remote server and a computing device to prevent financial fraud by receiving information, receiving information, identifying information, computing information, determining whether the user speed meets the physically possible speed threshold for the financial transaction request in order to prevent the transaction request.  
The claim merely amounts to the application or instructions to apply the abstract idea (i.e. utilizing a remote server to receive, receive, identify, compute, and determine whether the user speed meets the physically possible speed threshold for the transaction request) on a system, and is considered to amount to nothing more than requiring a generic system (e.g. a remote server and a computing device) to merely carry out the abstract idea itself.  Each claim limitation of the independent claims 1 and 16 have been considered both individually and in combination as a whole, and concluded that they do not integrate the abstract idea into a practical application.  Accordingly, the claims do not include the additional element(s) that integrates the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to the abstract idea (Step 2A Prong 2-No). 
Step 2B:
As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claimed invention is a method implemented on a remote server and a computing device for financial fraud prevention by receiving information, receiving information, identifying information, computing information, determining whether the user speed meets the physically possible speed threshold for the financial transaction 
Dependent claims 2-9, 11-13, 15, and 21-22 depend on claim 1 and dependent claims 17-20 depend on claim 16 and therefore include all the limitations of claims 1 and 16.  Thus, the dependent claims recite the same abstract idea of collecting and processing of transaction information by computing and determining the time-location possibility for financial fraud prevention.  The dependent claims do no more than providing additional instructions, such as additional details for the functional steps already recited in claims 1 and 16, and additional details/requirements for the user-defined rules.
The focus of the claims is on using a computing device (a remote server and a computing device) for computing the time-location possibility for financial fraud detection/prevention.  The claims are not directed to a new type of processor, computer network, or system memory, nor do they provide a method for processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.  
Step 2A, Prong 1:
Applicant argues that the amended claims do not fall into any of the groupings of abstract ideas enumerated in the Revised 2019 PEG (see Remarks, pages 11-12)
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection, Step 2A, Prong 1 above, the claims recite a method for financial fraud prevention through user-determined rules in order to authorize and validate transactions by determining whether the user speed meets the physical possible speed threshold for the transaction request.  The claims are directed to a concept of mitigating risk before authorization of a financial transaction.  The claims are directed to a fundamental economic practice (i.e., hedging, insurance, mitigating risk) which is a method of organizing human activity.  Therefore, the claims are directed to an abstract idea.

Applicant argues that the terms “financial fraud prevention” are not recited in the claims and thus the claims are not limited to “a method for financial fraud prevention” (see Remarks, page 12, last paragraph).
Response:
The Examiner respectfully disagrees.  The terms “financial fraud prevention” were in the original claims and in each Amendment until the 05/21/2020 Amendment which Applicant amended the claims extensively and deleted these terms in an attempt 

Step 2A, Prong 2:
Applicant cites specification, page 3, lines 10-19 (equivalent to paragraphs 9-10 of the Publication) and argues that based on these reference the amended claims are not limited to “financial fraud prevention” or “mitigating risk”, the amended claims provide a technical solution to a technical problem because the amended claims decreased or avoids the energy consumption, processor overhead, and bandwidth for processing the corrective actions (see Remarks, pages 13-14).
Response:
The Examiner respectfully disagrees.  The cited information (or paragraphs 9-10) are reproduced below:  
[0009] The present invention significantly improves authentication and verification of individual financial transactions and prevent most forms of credit card fraud and credit card data theft, and be applied to bank wire transfers and other high value or fraud-prone financial transactions. The key aspect of the present invention is that it allows the user to create a set of rules for defining what passes authentication. It is notable because the set of rules is user-defined instead of card issuer-defined, and allows the user to stipulate what transactions pass and what do not. The set of rules is more numerous and comprehensive than conventional card-issuer based processes, which attempt to perform a similar function, and utilizes different processes. 

[0010] In the most general sense, the present invention is a system by which a user can very accurately and narrowly define a customized portfolio which governs the authorization and rejection of the transaction for the associated payment card based on a variety of conditions. The present invention is most notably used for preventing credit card fraud but may also be utilized to 

It is clearly that the cited paragraphs describe that the claimed invention is directed to financial fraud detection and prevention.  Further, the corrective actions when a financial fraud transaction is not detected in time are the post solution activities.  Decreasing or avoiding the corrective actions actually saves human resource more than energy consumption and bandwidth.  Further, the terms “corrective action”, “energy consumption”, “processor overhead”, and bandwidth” are not described anywhere in the Applicant’s Publication.  Thus, it appears that decreasing/avoiding the corrective actions, energy consumption, processor overhead, or bandwidth is not the focus of the claimed invention.  Therefore, Applicant’s arguments are not persuasive.
 
Step 2B:
Applicant further argues that the amended claims are not well-understood, routine, conventional activity because the amended claims are an improvement over conventional systems because they avoid the increased processor overhead, energy consumption, and used bandwidth of conventional systems (see Remarks, pages 14-15).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection, Step 2B above, the amended claims recite a method implemented on a remote server and a computing device for financial fraud prevention by receiving information, receiving information, identifying information, computing information, determining whether the user speed meets the physically possible speed threshold for the financial transaction request in order to 
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 101 is MAINTAINED.

Conclusion
Claims 1-9, 11-13, and 15-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697